212 S.W.3d 171 (2007)
STATE of Missouri, Respondent,
v.
James HAMILTON, Appellant.
No. ED 87627.
Missouri Court of Appeals, Eastern District, Division Four.
January 23, 2007.
*172 Timothy Joseph Forneris, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Cecily L. Daller, co-counsel, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
James Hamilton (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting Appellant of forcible rape, forcible sodomy and kidnapping. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not plainly err. State v. Bourrage, 175 S.W.3d 698, 701 (Mo.App. E.D.2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).